DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/2/2022 has been entered.
Claims 1, 5, 17-20, 25-26 are pending in this application. This office action is made Non-Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 17-20, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee te al. (hereinafter Lee)(US 2014/0098761) in view of Sadeghi et al. (hereinafter Sadeghi)(US 2014/0086173.

Regarding claim 25, Lee teaches a method comprising: receiving, at a network control node from at least one of a plurality of base stations, a first indication of static information as to whether a user equipment5 Atty. Dkt. No. 29250P-000200-US-NPU.S. Application No. 15/112,281 supports a coverage enhanced mode that utilises repetition of some messaging to increase coverage(P[0313], WTRU may report a required repetition level for coverage enhancement; coverage limitation level of the WTRU), and based on whether the user equipment supports the coverage enhanced mode(P[0313], eNB may determine the coverage limitation level of UE), receiving at the network control node from the at least one of the plurality of base stations a second indication of dynamic information as to whether the user equipment is currently in an area requiring the coverage enhanced mode(P[0308], WTRU might indicate a change in coverage enhancement mode and is sent in reposnse to event trigger); in response to the first indication indicating that the user equipment supports the coverage enhanced mode, storing said first and second indications for said user equipment at said network control node(P[0048], the serving gateway is storing UE contexts of the WTRU);
 Lee did not teach specifically in response to the first indication indicating that the user equipment supports the coverage enhanced mode, storing indications as paging property information for said user equipment at said network control node; and transmitting said paging property information to at least one of said base stations when instructing paging of said user equipment that is currently in idle mode. However, Sadeghi teaches in an anlogous art in response to the first indication indicating that the user equipment supports the coverage enhanced mode, storing indications as paging property information for said user equipment at said network control node; and transmitting said paging property information to at least one of said base stations when instructing paging of said user equipment that is currently in idle mode(P[0176], MME stores the NCT capability information; P[0199], idle mode state of WTRU;  enode-B may obtain the WTRU radio capability from the MME).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein in response to the first indication indicating that the user equipment supports the coverage enhanced mode, storing indications as paging property information for said user equipment at said network control node; and transmitting said paging property information to at least one of said base stations when instructing paging of said user equipment that is currently in idle mode in order to have efficient paging of WTRUs.
Claims 1, 5 and 26 are rejected for the same reason as set forth in claim 25.
Regarding claims 17, 19, Lee in view of Sadeghi teaches the method, further comprising: receiving at said network control node from said at least one base station, user equipment capability information including an indication from said user equipment as to whether said user equipment supports said coverage enhanced mode; storing said coverage enhanced mode indications as paging property information for said user equipment at said network control node; and transmitting said paging property information to at least one of said base stations when instructing paging of said user equipment that is currently in idle mode(Sadeghi: P[0176], MME store capability information and indication of the capability information while the WTRU is in idle mode; P[0649-0650], provide to network element capability information using RRC signaling; Lee: P[0048], the serving gateway is storing UE contexts of the WTRU extended coverage mode; P[0313], WTRU may report a required repetition level for coverage enhancement; coverage limitation level of the WTRU; P[0313], eNB may determine the coverage limitation level of UE; P[0308], WTRU might indicate a change in coverage enhancement mode and is sent in reposnse to event trigger). 
Regarding claim 18, 20 Lee in view of Sadeghi teaches the method according to claim 1, further comprising: receiving at said network control node from said at least one base station, user equipment capability information including low complexity identification information identifying said user equipment as a low complexity user equipment; storing said low complexity identification information identifying said user equipment as a low complexity user equipment as paging property information for said user equipment at said network control node; and transmitting said paging property information to at least one of said base stations when instructing paging of said user equipment that is currently in idle mode(Lee: P[0005], receiving configuration informtion of Legacy resources; each type of resources being associated with the coverage capability; P[0083], legacy may not support certain coverage enhancement techniques).




Response to Arguments
Applicant's arguments filed 1/30/2020 have been fully considered but they are moot in view of new grounds of rejection.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647